Title: To James Madison from Elias Vander Horst, 10 July 1801 (Abstract)
From: Vanderhorst, Elias
To: Madison, James


10 July 1801, Bristol. Since his dispatch of 12 May, has received no letters from State Department. Encloses accounts of imports and exports by U.S. vessels in his district for first half of 1801, newspapers, and London prices current. Anticipates an abundant harvest; despite this prospect, prices are now advancing after recent fall. Owing to ill health, he must travel to Bath frequently and will leave Richard Vigor in charge during these absences.
 

   
   RC (DNA: RG 59, CD, Bristol, vol. 2). 1 p. Enclosures not found.



   
   A full transcription of this document has been added to the digital edition.

